United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2748
                        ___________________________

                           Mohamed Shakeel Siddiqui

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 16, 2022
                             Filed: August 19, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Indian citizen Mohamed Shakeel Siddiqui petitions for review of an order of
the Board of Immigration Appeals, upholding an immigration judge’s determination
that he was inadmissible upon reentry to the United States.1 Having jurisdiction

      1
       Siddiqui does not challenge the adverse credibility determination; or denial
of asylum, withholding of removal, relief under the Convention Against Torture,
under 8 U.S.C. §§ 1252(d)(1) and 1252, and upon careful consideration, this court
finds no basis for reversal. See Davila-Mejia v. Mukasey, 531 F.3d 624, 627 (8th
Cir. 2008) (this court reviews the BIA’s decision, as it is the final agency decision;
and to the extent the BIA adopted the IJ’s findings or reasoning, also reviews the
IJ’s decision).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




cancellation of removal, and adjustment of status; accordingly, any challenges have
been waived. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004)
(where claim is not raised or meaningfully argued in opening brief, it is deemed
waived).

                                         -2-